 
Exhibit 10.5


EMPLOYMENT AGREEMENT
 
This Employment Agreement, dated ______, 2008 is made and entered into by and
among PSYOP, Inc., a New York corporation (the “Company”), [Insert Executive’s
Name] (the “Executive”), and Fortissimo Acquisition Corp., a Delaware
corporation (“Parent”).
 
RECITALS


WHEREAS, the Company is primarily engaged in the creative design and 3-D
animation for the advertising industry and other industries;
 
WHEREAS, Parent, FAC Acquisition Sub Corp., a New York corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and the Company intend to
effect a merger (the “Subsidiary Merger”) of the Merger Sub with and into the
Company pursuant to an Agreement and Plan of Merger and Interests Purchase
Agreement, dated as of January 15, 2008, among Parent, Merger Sub, the Company,
Psyop Services, LLC, each of the stockholders of the Company and Justin
Booth-Clibborn (the “Stockholders’ Representative”) as agent and
attorney-in-fact for each Stockholder (the “Merger Agreement”) and the Business
Corporation Law of the State of New York with the Company to be the surviving
corporation of the Subsidiary Merger (the “Surviving Corporation”), which Merger
will be followed, as soon as reasonably practicable, by a merger of the
Surviving Corporation with and into Parent (the “Upstream Merger”);
 
Whereas, the Company desires to continue to employ the Executive as [Insert
Position] following the Subsidiary Merger;
 
Whereas, Parent desires to continue to employ the Executive in such capacity
following the Upstream Merger; and
 
Whereas, the Executive has agreed to accept such continued employment on the
terms and conditions set forth in this Employment Agreement;
 
Now, Therefore, in consideration of the premises and promises contained herein,
the parties agree as follows:
 
1.  Employment. The Company hereby employs the Executive as [insert position],
and the Executive hereby accepts such continued employment with the Company in
such capacity. As [insert position], the Executive shall be responsible for the
performance of [Insert Primary Job Duties]1 and such other responsibilities as
are reasonably assigned to the Executive by the CEO [or, in the case of the CEO,
by the Board]. The Executive shall be accountable to the Chief Executive
Officer of the Company (the “CEO”) [other than the CEO, who will be accountable
to the Board] and shall perform and discharge faithfully, diligently, and to the
best of his/her ability, his/her duties and responsibilities hereunder. The
Executive shall devote his/her entire business time, loyalty, attention and
efforts to the business and affairs of the Company and its affiliates. The
Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein that may be
adopted from time to time by the Company.
 
2.  Term. The term of this Employment Agreement shall commence on the date of
effectuation of the Subsidiary Merger (the “Commencement Date”) and shall
continue in effect until the third anniversary of the Commencement Date (the
“Term of Employment”), unless the Executive’s employment shall be terminated
earlier pursuant to Section 6 below or unless the Executive’s employment with
the Company shall be extended pursuant to the provisions of Section 6.4 below.
 

--------------------------------------------------------------------------------

1 Primary Job Duties and Responsibilities will be inserted here.
 

--------------------------------------------------------------------------------


3.  Compensation. As full compensation for all services rendered by the
Executive during the Term of Employment, the Company will provide to the
Executive the following:
 
3.1.   Base Salary. For the one-year period commencing on the Commencement Date,
the Executive shall receive an annualized base salary of Two Hundred and
Twenty-Five Thousand Dollars ($225,000)2 (the “Base Salary”), paid in equal
bi-weekly installments in accordance with the Company’s regularly established
payroll procedure.  Thereafter, until the three-year anniversary of the
Commencement Date, provided the Executive remain employed by the Company, the
Base Salary shall be increased on an annual basis by an amount not less than the
product of (x) the Base Salary for the prior year and (y) the percentage
increase in the consumer price index for urban wage earners and clerical workers
(as published by the United States Bureau of Labor Statistics) from the previous
year for the New York Metropolitan Area (New York-Northern New Jersey-Long
Island, NY-NJ-CT-PA) (“CPI”).
 
3.2.   Bonus. The Executive may be eligible to receive a discretionary annual
bonus of up to $75,000. The actual bonus amount due to the Executive, if any,
shall be determined by the Board in its sole discretion. The compensation
committee of the Board (the “Compensation Committee”) shall establish the
Company milestones to be achieved for each fiscal year in order for executive
officers to be eligible for an annual bonus. Partial achievement of such
milestones by the Company may result in a partial payment of such bonus, as the
Compensation Committee may determine from time to time in its sole discretion.
Payment of the Executive’s bonus shall be made within thirty (30) days following
the date on which the audited financials for the Company’s prior fiscal year are
issued.
 
3.3.   Vacation. The Executive shall be eligible for fifteen (15) days of paid
vacation per calendar year, or such amount as provided by the Company’s vacation
policy as in effect from time to time in the event that such policy provides for
more than fifteen (15) days of vacation. Up to five (5) accrued but unused
vacation days may be carried forward for use during the following calendar year.
 
3.4.   Fringe Benefits. The Executive shall be eligible to participate in, and
receive benefits under, all insurance and benefit programs that the Company
establishes and makes available to its similarly situated executives from time
to time, to the extent that the Executive is eligible under (and subject to the
provisions of) the plan documents governing those programs. The benefits made
available to the Executive and the rules, terms, and conditions for
participation in such benefit plans may be modified, changed, or terminated by
the Company at any time without advance notice to the Executive. The Company
currently provides its executives with the following benefits, among others:
 
3.4.a.  The Company pays one hundred percent (100%) of the health and dental
insurance premium costs for the Executive and his/her family (as defined by the
applicable plan);
 

--------------------------------------------------------------------------------

2 The base annual salaries will be $275,000 for Mr. Booth-Clibborn and $200,000
for Mr. Selinger.
 
2

--------------------------------------------------------------------------------


3.4.b.  The Executive may participate in the Company’s 401(k) and profit sharing
plans, including Company matches and contributions, as set forth in the
Company’s 401(k) plan; and
 
3.4.c.  The Company pays all short term and long term disability insurance
premium costs for the Executive.
 
3.5.  Withholdings. All compensation payable to the Executive shall be subject
to applicable taxes and withholdings.
 
4.  Expenses. The Executive shall be entitled to reimbursement by the Company
for all reasonable business and travel expenses incurred by him on the Company’s
behalf during the course of his/her employment, in accordance with Company
policy and upon the presentation by the Executive of documentation itemizing
such expenditures and attaching all supporting vouchers and receipts.
 
5.  Proprietary Rights, Non-Disclosure, Developments, Non-Competition, and
Non-Solicitation. As a condition of his/her employment, the Executive shall
execute the Proprietary Rights, Non-Disclosure, Developments, Non-Competition,
and Non-Solicitation Agreement (the “Restrictive Covenant Agreement”), attached
hereto as Exhibit A. 
 
6.  Termination. Notwithstanding any other provision hereof, the employment of
the Executive by the Company pursuant to this Employment Agreement shall
terminate upon the occurrence of any of the following:
 
6.1.   Death and Disability. In the event of the Executive’s death, this
Employment Agreement shall terminate immediately. If the Executive shall, as a
result of any physical or mental illness or disability, be unable for a period
of more than any three (3) consecutive months or for periods aggregating more
than 120 days during any 360-day period to perform the services provided for
herein, with or without reasonable accommodation as that term is defined under
applicable law, the Company may terminate the Executive’s employment. The
Company shall determine in good faith and in its sole and reasonable discretion
whether the Executive is unable to perform the services provided for herein.
 
6.2.   Termination By Company For Cause. The Company may terminate the
Executive's employment under this Employment Agreement at any time for Cause.
The termination shall be evidenced by written notice thereof to the Executive,
specifying the Cause for termination. For purposes hereof, the term “Cause”
shall mean a good faith finding by the Board that the Executive:
 
6.2.a.  failed to perform (other than by reason of physical or mental illness or
disability for a period of less than three (3) consecutive months or in
aggregate less than 120 days during any 360-day period) his/her assigned duties
diligently or effectively or was negligent in the performance of these duties,
provided that the Executive was given prior written notice of such deficiencies
and was granted thirty (30) days to correct any such deficiencies;
 
6.2.b.  materially breached this Employment Agreement in a manner other than as
set forth in 6.2.a, which breach is materially adverse to the Company and has
not been cured within thirty (30) days after written notice of such breach has
been given to the Executive by the Company;
 
3

--------------------------------------------------------------------------------


6.2.c.  breached his/her Proprietary Rights, Non-Disclosure, Developments,
Non-Competition, and Non-Solicitation Agreement;
 
6.2.d.  committed fraud, theft or embezzlement;
 
6.2.e.  committed willful misconduct relating to the Company;
 
6.2.f.  engaged in any conduct that is materially harmful to the business,
interests or reputation of the Company; or
 
6.2.g.  was convicted of, or pleaded guilty or nolo contendere to, any felony.
 
6.3.   Termination by the Executive for Good Reason. The Executive may terminate
his/her employment under this Employment Agreement at any time for “Good
Reason.” Good Reason means the occurrence, without the Executive’s prior written
consent, of any of the events or circumstances set forth in clauses (a), (b),
(c), (d), or (e) below; provided, however, that a termination for Good Reason by
the Executive can only occur if (i) the Executive has given the Company a
written notice indicating the existence of a condition giving rise to Good
Reason (the “Notice of Termination”) and the Company has not cured the condition
giving rise to Good Reason within thirty (30) days after receipt of such Notice
of Termination, and (ii) such Notice of Termination is given within sixty (60)
days after the initial occurrence of the condition giving rise to Good Reason.
 
6.3.a.  a material breach by the Company of the terms of this Employment
Agreement,
 
6.3.b.  a liquidation, bankruptcy or receivership of the Company or Parent;
 
6.3.c.  the relocation of the Executive’s place of work such that the distance
from the Executive’s primary residence to his/her place of work is increased by
more than fifty (50) miles,
 
6.3.d.  any material diminution of the Executive’s duties and responsibilities.
For purposes hereof, an isolated or inadvertent action by the Company that is
not taken in bad faith and that is remedied by the Company as soon as
practicable after notice thereof is given by the Executive shall not be deemed a
material diminution of the Executive’s duties and responsibilities, or
 
6.3.e.  the failure of the Parent or Company to have a successor assume their
obligations under this Agreement in the event of a “Change of Control.” For
purposes hereof, “Change of Control” shall mean (i) any person or entity other
than the Company or Parent who acquires securities of the Company or Parent
other than from the Executive or his/her affiliates (in one or more
transactions) and has 50% or more of the total voting power of all the Company’s
or Parent’s securities then outstanding; (ii) a sale of all or substantially all
of the assets of the Company or Parent; or (iii) if the Company’s or Parent’s
business is substantially operated through its subsidiaries, a sale of all or
substantially all of the assets of all of the Company’s or Parent’s subsidiaries
(taken as a whole).
 
4

--------------------------------------------------------------------------------


6.4.  Termination After the Term of Employment. Beginning on the three-year
anniversary of the Commencement Date, provided the Executive’s employment has
not previously terminated, the Executive's employment shall be on an at-will
basis, and may be terminated at any time at the Executive’s option or the option
of the Company, as the case may be, on the terms and subject to the conditions
set forth in this Agreement.
 

7.  
Effect of Termination.

 
7.1.   Termination By Company Without Cause or by Executive for Good Reason. In
the event the Executive’s employment is terminated by the Company without
“Cause” as defined in Section 6.2 or in the event the Executive terminates
his/her employment for “Good Reason” as defined in Section 6.3, the Company
shall be obligated to pay the Executive all accrued salary, vacation pay,
expense reimbursements and any other sums due to the Executive through the date
of termination. In addition, the Executive shall be entitled to receive the
following severance benefits provided the Executive executes and does not revoke
a severance and release agreement drafted by and reasonably satisfactory to the
Company: (i) for a period of six (6) months3 following the Executive’s date of
termination, the Company will continue to pay to the Executive, in accordance
with the Company’s regularly established payroll procedure, his/her Base Salary;
(ii) should the Executive be eligible for and elect to continue receiving group
medical and dental insurance pursuant to the federal “COBRA” law, 29 U.S.C. §
1161 et seq., the Company will, for twelve (12) months4 following the
Executive’s date of termination, pay all premium costs for such continued
coverage; and (iii) the Restrictive Period (as defined in the Executive’s
Restrictive Covenant Agreement) will be deemed modified such that it is reduced
to a six (6) month period5. Notwithstanding any other provision set forth in
this Employment Agreement, in the event the Executive’s employment is terminated
by the Company without “Cause” or the Executive terminates his/her employment
for “Good Reason” prior to the expiration of the Term of Employment, the
Executive shall receive, pursuant to the terms and conditions set forth herein,
only the severance benefits set forth in this Section 7.1, and shall not be
eligible (nor shall the Company be liable) for any additional payments,
benefits, compensation, or consideration whatsoever (including any bonus not yet
paid and/or any contingent payments as more fully described in Exhibit A to the
Merger Agreement, that the Executive may have received had his/her employment
not terminated).
 
7.2.   Other Terminations. Except for a termination by the Company without
“Cause” or by the Executive for “Good Reason”, upon the termination of the
Executive’s employment for any reason before or after the expiration of the Term
of Employment (including termination of the Executive’s employment for “Cause”
as defined in Section 6.2, by the Executive without “Good Reason” as defined in
Section 6.3, or upon the Executive’s death or disability as defined in Section
6.1), the obligations of the Company to pay the Executive's Compensation shall
immediately cease, and the Executive shall be entitled to only the base salary,
vacation pay, expense reimbursements and any other sums due to the Executive
through his/her last day of employment. The Executive shall not be entitled to
any other compensation or consideration, including any bonus not yet paid and/or
any contingent payments as more fully described in Exhibit A to the Merger
Agreement, that the Executive may have received had his/her employment not
terminated.
 
7.3.   Distributions. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under this Section 7:
 

--------------------------------------------------------------------------------

3 Three (3) months in agreements for Messrs. Selinger, Lane and Staves.
4 Three (3) months in agreements for Messrs. Selinger, Lane and Staves.
5 Three (3) month period in agreements for Messrs. Selinger, Lane and Staves.
 
5

--------------------------------------------------------------------------------


(i) It is intended that each installment of the payments and benefits provided
under Section 7 shall be treated as a separate “payment” for purposes of Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”). Neither the Company nor the Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A;
 
(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 7; and
 
(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:
 
(A) Each installment of the payments and benefits due under Section 7 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the Executive’s separation from service occurs and
the 15th day of the third month following the end of the Company’s tax year in
which the Executive’s separation from service occurs; and
 
(B) Each installment of the payments and benefits due under Section 7 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive of the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the death of the Executive), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service) or Treasury Regulation 1.409A-1(b)(9)(iv) (relating to
reimbursements and certain other separation payments). Such payments shall bear
interest at an annual rate equal to the prime rate as set forth in the Eastern
edition of the Wall Street Journal on the Date of Termination, from the Date of
Termination to the date of payment. Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year of the Executive following
the taxable year of the Executive in which the separation from service occurs.
 
6

--------------------------------------------------------------------------------


8.  Absence of Restrictions. The Executive represents and warrants that he is
not bound by any employment contracts, restrictive covenants or other
restrictions that prevent him from entering into employment with, or carrying
out his/her responsibilities for, the Company, or which are in any way
inconsistent with any of the terms of this Employment Agreement.
 
9.  Amendments. Any amendment to this Employment Agreement shall be made in
writing and signed by the parties hereto.
 
10.  Notice. Any notice required to be given, served or delivered to any of the
parties hereto shall be sufficient if it is in writing and sent by certified or
registered mail with proper postage prepaid, telecopier (with receipt
confirmed), courier service or personal delivery addressed as follows:
 


To Executive:


[Insert Name]
[Insert Address]


with a copy (which shall not constitute notice) to:


To Company:


PSYOP, Inc.
124 Rivington Street
New York, NY 10002
Attention: Sandy Selinger
Telephone: (212) 533-9055
Facsimile: (212) 533-9112
E-mail: sandy@psyop.tv
 
with a copy (which shall not constitute notice) to:


Graubard Miller
405 Lexington Avenue

   
New York, NY 10174

Attention: David A. Miller, Esq.
Telephone: 212-818-8661
Facsimile: 646-227-5439
E-mail: dmiller@graubard.com
 
To Parent:   
 
Fortissimo Acquisition Corporation
14 Hamelacha Street
Park Afek PO Box 11704
Rosh Haayin 48091
Israel
Attention: Marc S. Lesnick
 
7

--------------------------------------------------------------------------------


Telephone: 011-972-3-915-7466  
Facsimile: 011-972-3-915-7411
E-mail: marc@ffcapital.com


with a copy (which shall not constitute notice) to:


Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, New York 10022
Attention: Brian B. Margolis, Esq.
Telephone: (212) 937-7239
Facsimile: (212) 230-8888
E-mail: brian.margolis@wilmerhale.com




or to such other address as a party from time to time may designate by notice to
the other.


11.  Applicable Law. This Employment Agreement shall be governed by and
construed in accordance with the law of the State of New York (without reference
to the conflicts of law provisions thereof).
 
12.  Dispute Resolution. The Company and Executive mutually agree that any claim
or controversy arising out of or relating to this Agreement, or any breach
thereof, or otherwise arising out of or relating to the Executive’s employment,
compensation and benefits with the Company or the termination thereof including
any claim for discrimination under any local, state or federal employment
discrimination law, except as specifically excluded herein, shall be settled by
arbitration in New York, New York administered by the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.
Any claim or controversy not submitted to arbitration in accordance with this
Paragraph 12 shall be waived, and thereafter, no arbitration panel or tribunal
or court shall have the power to rule or make any award on any such claim or
controversy. The award rendered in any arbitration proceeding held under this
Paragraph 12 shall be final and binding, and judgment upon the award may be
entered in any court having jurisdiction thereof. Claims for workers’
compensation or unemployment compensation benefits are not covered by this
Paragraph 12. Also not covered by this Paragraph 12 are claims by the Company or
by the Executive for temporary restraining orders or preliminary injunctions
(“temporary equitable relief”) in cases in which such temporary equitable relief
would be otherwise authorized by law, including but not limited to claims for
equitable relief arising out of a breach of the Proprietary Rights,
Non-Disclosure, Developments, Non-Competition, and Non- Solicitation Agreement
referenced in Paragraph 5 of this Agreement. Both the Company and the Executive
expressly waive any right that any party either has or may have to a jury trial
of any dispute arising out of or in any way related to the Executive’s
employment with or termination from the Company.
 
13.  Entire Agreement. This Employment Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Employment Agreement.
 
14.  Successors and Assigns. This Employment Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by him. Upon
effectuation of the Upstream Merger, Parent shall be deemed to be the employer
pursuant to this Employment Agreement for all purposes hereof and all references
to the Company herein shall be deemed to be references to Parent.
 
8

--------------------------------------------------------------------------------


15.  Acknowledgment. The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Employment Agreement
with an attorney. The Executive further states and represents that he has
carefully read this Employment Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof, and
signs his/her name of his/her own free act.
 
16.  Waiver. No delay or omission by the Company in exercising any right under
this Employment Agreement shall operate as a waiver of that or any other right.
No waiver of any provision of this Employment Agreement shall be effective
unless in writing and signed by the party waiving its rights, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.
 
17.  Captions. The captions of the sections of this Employment Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Employment Agreement.
 
18.  Severability. If any provision of this Employment Agreement shall be
invalid, illegal or otherwise unenforceable, such provision shall be ineffective
to the extent of such invalidity, illegality or unenforceability without
invalidating the remainder of such provision or the remaining provisions of this
Employment Agreement.
 
19.  Section 409A of the Code. This Agreement is intended to comply with the
provisions of Section 409A and the Agreement shall, to the extent practicable,
be construed in accordance therewith. Terms defined in the Agreement shall have
the meanings given such terms under Section 409A if and to the extent required
in order to comply with Section 409A. Notwithstanding the foregoing, to the
extent that the Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A, then neither the Company, the Board of
Directors nor its or their designees or agents shall be liable to the Executive
or any other person for any actions, decisions or determinations made in good
faith.
 

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement,
as of the ______th day of __________, 2008.
 
PSYOP, INC.




By: ______________________________________
Name:
Title:


EXECUTIVE:




____________________________________
[Insert Executive’s Name]


FORTISSIMO ACQUISITION CORP.




By: _______________________________________
Name:
Title:
 
 
10

--------------------------------------------------------------------------------

